United States Court of Appeals
                for the Fifth Circuit
                                                           United States Court of Appeals
                                                                    Fifth Circuit
                               No. 20-10195
                             Summary Calendar
                                                                  FILED
                                                          November 17, 2020
                                                             Lyle W. Cayce
Ross Thomas Brantley, III,                                        Clerk

                                                        Plaintiff—Appellant,

                                    versus

City of Fort Worth; Richard A. Henderson; Judge
Elizabeth Beach,

                                                      Defendants—Appellees.


               Appeal from the United States District Court
                   for the Northern District of Texas
                         USDC No. 4:19-CV-74


Before Wiener, Southwick, and Duncan, Circuit Judges.
Per Curiam:*
       Ross Thomas Brantley, III, Texas prisoner # 1851307, filed a 42
U.S.C. § 1983 complaint asserting claims related to prior state criminal
proceedings. The district court dismissed the complaint pursuant to 28



       *
         Pursuant to 5th Circuit Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Circuit Rule 47.5.4.
                                  No. 20-10195


U.S.C. § 1915A(b)(1) and 28 U.S.C. § 1915(e)(2)(B)(ii), and it denied a
postjudgment motion. Brantley now appeals. He has also filed a motion for
leave to file exhibits, which we grant.
         As a threshold matter, we conclude that Brantley’s notice of appeal is
timely only with respect to his postjudgment motion and that our jurisdiction
is therefore limited to reviewing the denial of that motion. See Hamer v.
Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 16-17 (2017); 28 U.S.C.
§ 2107(a). To the extent that his brief can be liberally construed as addressing
that denial, Brantley fails to demonstrate that the district court erred. See
Webb v. Davis, 940 F.3d 892, 899 (5th Cir. 2019); Norris v. Causey, 869 F.3d
360, 366 (5th Cir. 2017); Jackson v. FIE Corp., 302 F.3d 515, 521-22 (5th Cir.
2002).
         The district court’s dismissal counts as a strike under 28 U.S.C.
§ 1915(g), and Brantley has two other strikes based on the dismissal of
previous civil actions. Because Brantley has accumulated three strikes under
§ 1915(g), he is now barred from proceeding in forma pauperis in any civil
action or appeal filed while he is incarcerated or detained in any facility unless
he is under imminent danger of serious physical injury. See § 1915(g).
         AFFIRMED; motion GRANTED; § 1915(g) bar IMPOSED.




                                          2